Citation Nr: 0027613	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  96-51 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to November 
1991 with one year, nine months, and 27 days of prior active 
service.

The current appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied reopening the claim of 
entitlement to service connection for bilateral hearing loss 
and denied entitlement to service connection for hives.

In April 1997 the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In April 1999 the RO denied entitlement to service connection 
for a skin rash as due to an undiagnosed illness.

In July 1999 the Board of Veterans' Appeals (Board) denied 
reopening the claim of entitlement to service connection for 
bilateral hearing loss and remanded to the RO the claim of 
entitlement to service connection for a skin disorder for 
additional development and adjudicative actions.

In May 2000 the RO affirmed the denial of entitlement to 
service connection for a skin disorder.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The veteran's skin disorder, diagnosed as idiopathic 
urticaria, has been attributed to active service by a VA 
examiner.


CONCLUSION OF LAW

Idiopathic urticaria was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that at the retirement 
examination, the veteran stated "yes" to ever having had a 
skin disease.  No skin diagnosis was entered by the examiner.

A November 1993 military medical facility record shows the 
veteran reported occasional isolated swelling of his skin.  
The assessment was urticaria.

A separate November 1993 military medical facility record 
shows the veteran reported a history of pruritic rash, which 
would come and go.  The examiner entered a diagnosis of 
urticaria, which he stated he suspected was secondary to a 
viral illness.

A March 1995 military medical facility record shows the 
veteran presented with a rash on his hairline.  The 
provisional diagnosis was Persian Gulf syndrome.  When 
examined by a dermatologist in April 1995, there were no 
lesions, and the examiner stated she was unable to diagnose a 
rash without signs of such.

A November 1995 military medical facility record shows the 
veteran reported he had had a rash on his head.  He stated he 
had been evaluated by dermatology and that they stated it was 
urticaria.  At that time his skin was unremarkable.  No 
diagnosis was entered as to the veteran's skin.

A December 1995 military medical facility record shows the 
veteran reported a history of intermittent hives, stating 
that he would get two to three episodes per month, which 
would last 24 hours and resolve spontaneously.

A December 1995 military medical facility record shows the 
veteran was diagnosed with chronic urticaria.

In April 1997 the veteran presented oral testimony before a 
Hearing Officer at the RO.  He testified he first got these 
hives when he was stationed in the Persian Gulf.  The veteran 
stated he had not had hives prior to the time he had gone to 
the Persian Gulf.  He described that the hives would appear 
under his hair and eventually spread to other parts of his 
body, such as his face, chest, and chin.

A February 2000 VA examination report shows the veteran 
reported intermittent episodes of hives lasting from 24 hours 
for up to three days with new lesions coming on ever since 
Desert Storm, noting his first episode was during Operation 
Desert Storm.

The examiner entered a diagnosis of chronic idiopathic 
urticaria and stated the veteran had had this for nine years 
intermittently with approximately three episodes per month.  
Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  


The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The Board has determined that the veteran's claim of 
entitlement to service connection for a skin disorder is well 
grounded.  In this regard, the veteran has presented lay 
evidence of a skin disorder in service, he currently has a 
skin disorder, and a VA examiner has linked the skin disorder 
to service.

The veteran was examined in February 2000.  The examiner 
entered a diagnosis of chronic idiopathic urticaria and 
stated the veteran had had this for nine years.  This would 
place the diagnosis of idiopathic urticaria in 1991.  The 
Board notes that the veteran was not discharged from service 
until November 1991.

The Board finds that such statement by the examiner 
establishes that the veteran has a chronic and current skin 
disorder of idiopathic urticaria.  Additionally, the examiner 
in the February 2000 examination report has attributed the 
diagnosis of idiopathic urticaria to 1991, which the Board 
finds provides a nexus to service.  

As to inservice incurrence, the Board is aware that the 
service medical records are silent for a diagnosis of a skin 
disorder.  However, it must be noted the veteran checked 
"yes" for ever having had a skin disease at the time of his 
retirement examination in August 1991.  

Although a diagnosis related to the veteran's skin was not 
entered into the report of medical history, the veteran still 
reported he had had a skin disease, and this is consistent 
with his post service statements and testimony of having had 
rashes while in the Persian Gulf.  Additionally, the veteran 
is competent to report that he had skin problems in service.

In light of the consistency of the veteran's complaints and 
the fact that the VA examiner's statement in the February 
2000 VA examination report has not been refuted by competent 
medical evidence, the Board finds that the veteran has 
established that he has idiopathic urticaria, which 
originated in service, and the evidence favors a grant of 
service connection for idiopathic urticaria.

The Board notes that since service connection for idiopathic 
urticaria has been granted on a direct basis, the Board need 
not consider the contention that such skin disorder is 
secondary to Persian Gulf service as such claim has been 
rendered moot.


ORDER

Entitlement to service connection for chronic idiopathic 
urticaria is granted.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

